OFFICE   OF ‘THE ATTORNEY          GENERAL    OF TEXAS
                                 AUSTIN




Attmatioa:   0. P, Saadorr
             Aaal~t-3oouriti.r        Dirlaion
DOW Sir1




                                                      addreeeed    to the




                                           nre lrrw alnoe 1934
                                           'iootag~~sold   prior




                       MOM 0r yoour queibtloa ha8 resulted      in a
                       al OS the entire law goreanl~       the organ-
ization and opem$lon or oometery aasooiatioas       In the state
of Teaaa, am well an the publie p01i0p that proffipted        the Legis-
lature to armnd Title 26, Vernon’e Annotated Xatutes            in Aots
1934, 43rd Lsgialature,    2nd Called ~esslon,  Chapter 6i.
                  &tiolo        925, Yunon'a   Amotet.   3tatut.r   61 2~x.w
prorid.       t&t

                  m h u y o o wtu y lrroolatton whloh ha, latab-
          ~laJ$     and ir nm        mbtabdag,operating an4 eon-
                   a oowtuy       an4 wrry araoolationrhloh
       mho.llLmttu            rrlablieh smlataln      opuato   sad/or
       oolrbuot    a owok         rid    thla  stai.    urdt    to
       thin Ao8, 18 hue3' y wthoriud to orta& ish . . .
       aa lmdaolblo         fund for the geneal      porprtual oan


              TM8 Artlole rllrtlwr pro+lu*8 t&t     thla trurt  fund
Vmll      forovor remain lrrrduoiblo   end lntiolablo",    and ahall
.bia o vo r l   to  d
                 ooordlrq  to law  the not boom     fmrn raid law&0
moat to %a omd rololr        for cha gonoral oan, mlntmmoo,
and abelli~t           or the ouwtuy*.
                  Art1010 925a roqulrou that
                  “A pupotorl oar@ aaamtery16 on0 mhhh 6h8ll
       hueatkr      depotit in it&        rpetuel   oar0 funa M
       provided    aadu the prorim r ona of Art1010          5 an
       wo ma l   tqplralont to a mlnlmtu or Two&y7 20) ooatr
       par rqm        foot ai groundof %ntermsntright           loU
       OEdlrporod ot am pupdaml            oare propertyfor o8rtlb
       latemoat,      uatll woh tund naohw          a mlnimm .oO Oao
       RUE&~& Thoumad Dollar8 ($lOO,OOO.OO~, and the
       mlaimum    thonafkr ehallbr         Tea (10) Coat8
       rqoaro rwtj a mlaimm or Ffftwa              Dollarr ( %&O)
       p a rlaah oryp% latonaent       rlsht 8old or dlepo8ad ab
       as perpetual     oar0 property for mrosalouu latumnt,
       aaa a ainlmw of Fite’Dollare (#WO) par *ash
       aiohe informoat ri t #old or dia oroUof a0
       potwlauo        proper ehyfor oolumba r! orlatorm&n. r-
       All other oaoterlrr        huetotorb’ opmatlfu       l8 nor-
       potrul oar0 oewtuler         r&all, with%8      one mar froa
       th elffeatfre     data of thlr Aot, wtahllrh         their
       trust   ftantla la oaah or legal rwiirltloo        in ooafora-
       ity with the protirlonr        thoruof     and In th* Waat
       or rame        w to do, ahall not thuraftu           oxmate
       a8 a porp4tual aarr or in0 aaro rmotuy               until the
       pro~lrlona     hereoS:are wapllod with."
               Artlolo 929 roquirrr  laoh perpetual ouo oaatuy
to ii10                                                 Sooretu7
             ia ltr offloe lr-wall a8 the off100 or ,%hthr
                                                                                . _..
                                                                                        ‘701




    Honorable   Wa. t.    L8wWn~ Pae* 3


    o? Stata,   a statomant o? the amountof prinol
    potwl   oars Sand, the nabaroof tha ln~ortwa
    olpal ?und, the nunbor of 8quuo rooti of gram spoo     aad
    the auubu    OS arf911, u8d a aumbsr of nlehea dlspor& o?
    wdu perpetual oan, prior to snd subsoqrunt to the lnaot-
    wnt   of thl8 Artlolo,  oaoh srwntoly   rot  forth,
                Artlols    916 states   that
                 -0   to m8lowmtuy lswolatlon’     and *a8w-
          olatlon’   are hour&~ tued Iatrroh
          mean say w oration mm or
          or 8ay a8.wo% tlon not opemted $0~ a
          1s or shall be authorltod by it0 lrUoles    to’oo~l..
          duot amy one or mom or all of ths bwlaosrrr of
          a oeaetuy.w
              T&a qlwrtlon you prosentir whether           oaeto      aago-
    oIatloas, msanlng wrporatloa8 e non-profit            uwolrt 7 oas
    opuatlng  ar pupotwl    oar8 aaumterlrs,    must      lstabllsh a
    trust deposit, as 8ot forth In ArtIolr 925a           oaloulatod  up-
    on sales o? psrppetual oarr lntumont     prop&y        ooounIng ba-
    fore the parrago a? Artlolr 925a In 1934, or          marely u on
    all emlo8 or suoh lntermont rl&htr   ooaurring        a?trr 19 PbV
                  Perpetual oars awotuy       oontraotr ~IWOSOupon the
    ornmtsry    aswolatlon     t& lndur ir       rg
                                              dutg  of foruu      8mhg for
    and propsrly maintaining       the owmtery as a plaoo o? kautl-
    fled sepuloher . Those who buy puptual            oare omotrry rights
    often do w in their hour o? beroatemat             thlnkfrq   onl
    sultable    nmorlal    to their dseeasod kinwta,        86d an
    susooptiblo to the promlsos of a promotor.             ml8 ww
    traot    to be po#?mod      by the aswalatlon      parprtually,    aad
    the peoullar position       or thorn who aoquire ths         rpstual oars
    interment right*,      not only jostf?lo8    but no0088 r %atM a $or-
    ous oontrol     ot perpWul     oar@ oamoterles by the Stat&
    those endr), the Lsglslaturo       has oaaoted Artlolrs      9% 925%
    925b, dertgnod to ?ul?lll        the oontraot obllgatlon      of o-tory
    assoolatlons,      to protrot thorn who purahaso Oh80 rbhtr,
    and to laforob sultable       malntenanae o? the buIldi         8 Upa
    gm.md~ ?or thm knrrit         or the wmualty       in gem l-2.
I
               Suoh loglslatloa,  without doubt,    18 r0MtltutlOlul
r   md propem Vho State la the uarslao           of ltr polioa Dowor
1   haa t&0 rlght~ to proride ?or the lstabllshesnt     8ad dlroontla-
I   ~00   or oerartuho     ud t0 rqmlate ttmir us*.” 14 aor. fur*
    sea, 63, sootlon 2.~
i
Eonoesblo     Wm. t.   L8nab    Pago b


          Fa+@oraorr ~thow laotory    88m818tiaa.~  tgmrrtlng
under the prlvIlogo or l lor ?8to lh8rt.r 8Zo 8Pb sot to
ahUUIII# roplatlons  and dut r08, for th8y t8ko t&u ir
 o r 8klh8rt.r dtb        *o   rl   t lxprossly roseno(.to              tKt.to
40 *altar, rofom, or smsn f *. &tlolo     1310, YornoS'1 Ammo-
tat.6 %Bt\ltW.     %OBO  n@BtiOBS    OflM OtO?~    SOlp Ol’8~iOli8
wd lS8.4~4tiOS8 OBB k s~&WtOd,       th.Wforo, ..d.; the go-
1100 porr oi tbo St8t.j or under th8 rosonod penor l? the
St8te mar    4orpor8tlons lmofrr  ls three rogulrtlonr  por8ala
to oomotsry 4orporstloao.
          mc, qUOSt:W 10, thU.?aPO,        rhsll th.8. rO~8tlO.s
bo applied to $ho8. tTS.BoOtiOSS , wnt8aplstod        la Artlolo 925,
whIQ   mruma betore      the ln88tmSat of this Artiolo     8s well
48 thO8e OOOUtin~     lubS.qU.nt th0r.t.‘)   ‘fh.3’. 18 1pOh~)S6.
within thrso strtutos,    ~otornlng porpotusl 041~ o8motorlos,
lnflI4*tIag    811 IStontloS   Of the k#iBttUrO             t. wosrifno tb          ap-
pliO4tiOa O? thO8O’~4@..~8tiOBS          t0    84148   O?   lOtI   OOOUMill(r
situ   t&4 rnrotmsnt in 1934.         PO the 4ontrsry. homovor,                   Art-
1010 925s ,nr.rldos,
              "All other 04mOtOri48  horototoro   OllU8tim( 88
        porprturl 04ro ooaotorIos   shall,  within one you
        fro. t88 .itastiTr dSt. d thi8 AOt, lst4bl1sR their
        trust fund8 in oash or legal 8orurltIrs     la ooniarn-
        ity 81th tt. proTidon8   tbuoof,           and in thr 8V.a
        Ot f8ii~O  SO t0 de,  lhBll rPOt         t&S,rOBftB?       OpWBtO
        8s 8 ~a~atrrslosr4    or fro* oar4 oemotory ontll                   tho
        ~r OTiSiOXISh Or OOfl?O BtS4p11.6 8itka

           n0 deem it slgniflosnt             th8O A?t:s1e 9258 &WtBinily
to the oslsulstlons  of the trust             doposIts is aou8hod in laa-
&3lB@    Ot   th8 DBSt tOllSO, t0   Wit1

              .A pupoto8l  Bars soWtOry is one rhloh shrll
        hero8tt.r  6OpOBlt la Its porpotusl 4uo faad .     .            l

        8n SElOUSt OttitBlOJXt t0 0 4llSi.S. & ?..Stf (20)
        Cents par squ8ro foot of g0ttfia of lntrrmont r-8
        S&d 0l'diBDOB.d      Of SD pl'P.tuSl   .Sr. fPOp.Fty f.r
         lgrth iL¶tomO5t.    . .;  a dnlmm af Flitson Dollsn
         (315.00)   per *sob rrypt   Intorasnt right rold or
         &18p0844 or as pupotw8l      omro poporty     so MWO-
        hum Intrrrarnt, and l ninImua oi Fits Dollus
         ($5.00) par ecrsb niche lntomat       &ht      80ia or
         dlrpoaed a? 88 perpetual     earn nroporty     to oolur-
        lmriua    intomoat. g (ufidr~i11dRg    lUppiid.)
                                                                              ‘703


Honorable       wm. J. Lam a, Pago 5


          Rad tlu Lagialatura    latando6  to lldt tha tnmt
drpoalt to mu0    0010~ or porpatual ran propart       languaga
la th. ruturo tonao r o rl   xamplo, ‘whloh thy ml1 I'aall *
dlrpoaa      or’,   01 looi U hararrtor~, = uld hare km       rpp?oprlata.
           Tha ngulatloa    or parpatual oar0 ormatrriaa      ooa-
tan lmtoa  that tho not lnooma or tha lnroatmd trut fund ir
to !a uaad to aaiatafn    th6 rntiro prrpatual oara oorwterr
Ii the rund woo oraatad    only out 0r thoaa prpotual      tit.&
moat rlghta rold sitar 1934 the burden on the.8 lOto, OrJpto,
and nlohoa, aold ritor 1934 would bo onaroua, lnaawah aa
the inO~66 Or thi0 rUnd WOPS~b0 UOO~00 flMnO0 the tlpk0.p
0r th0 ontlro porpotual oar0 propart      or th0 oaniotor~    ama
010 tion.  ‘-‘r think thla warnnot th, ;rdantlon  of tbr La@,.-
l*tlU..

           Art1010 1, z?ootion 16, constitution         or   tbr   wt.   or
Toxaa poridaar
                 VO   bill of attainder,   ox post raoto law,
          r6troaotlra     law, or any law impairing tho obll-
          gatlon   or ooatraota,    aball be node.”
             Willa the Oonatltutlon     or Toxaa olaarlf      rorblaa
the paaoago ot rotroaotlto lawa, it lo our opinion that the
lam. in quratlon    do not ooma within theso oonatltutlonal
  rohlbl tlona.   Thorn oan k no doubt thst th6 ~glrlrtloa
% quoatlon would ba oanatltutlonal         ii It required all
oomatarloa aalllng    perpatual    car0 rl&ta     to naintaln a
oartaln oapltal atook, or to oroato         a truat fund or a oar-
taln amunt datom.lnod       by tha alzo or tho oomatary bualnaaa,
inannrruoham thla tJp6 of ragulatlon       baa bean uphold In 0th~
ri0id0 0r law aa ooaatltutlonal,        notnithatanding    tb     oontan-
tlon that euah ragulatloa       lmpalra tha obligation     oi a eon-
traot,   mad warn unoonatltutlonal     60 a ratroaotlva law.        In
Jmrrrrson County Tit18 buaranty Company f. Tamor, 29 c, W.
 (2) 316, the 00d8810n       Ot Appoala atatadt

                 wo rurthor hold tht   It la tha lottlo6 b w
          0r this atat. and 0r thr untra .etatoa that a Qorc
          poration auah am thia ham co VoatOd rl&t in t&O
          pri~llogm or doingi a tit18 guaranty bualnoaa 00 a
          00rpOratlOn lfxl thgr8toro atirara no Los8 of an
          r.atod   rlgbt or @m-rtr   fn 6 oh*ne h the *toI-
          utO law raqulrlng  larger  0ap5.tOl ICoOk tO OOntiOw
                     a tho ltata.a
          b ua lna a !n
Honoralla   Wa. J. Lawaoo, Pap          b


            Alao in Daaiel      7. Ttmll         and Clarth Iraatmat
Oonpr~,     93 @. W. (2) 372, tb            LSuprmo Court o r Taraa ltatod:
            “It Ir oontaadod by Trrrall and Oartb that
      the mloa mad n8ulr$Ionr         r&mtad       by the ~mr(
      (Iaauran80 C00daaionaraf      Iiy authority or 0 law
      whlah kaaam liirrtiva     artor   the aoatraat   ktwara
      it and tha tltlr   rompany woo lntar*d into, laaAot
      ba applIod 00 00 to rtirat      aaab p r a r lo lua
                                                       oatraata.
      We 07rrrule thla ootentloa.        The pollor    omor oi
      tb atit. to regulate     tb bualnara oi titPl inaulc
      *nom, aa to r ormo 0r oontrrota      urb ratoa,  oanaet ba
      ocmtraoted arrr by tLr tltlr      ampaq.~
             16 Corpus Jurir        Srauuduai 417 stataa,
             *Oa tha otbr    hop& &es lte tlwlr titrmatitc,
      apwatloa,   ltatutoa rra    upha Pd wJUh have ao ad-
      terse lrreoa on trotad     or lubataatIal   ri&Oa,   or
      maral~mgulatr      rights,   (oltlag Danlal ‘I. T~rall
      aad Oarth Iatratmna Ooapaay, 93 9. W. (21 213)
      or ohawe their r0rr, partioularl~ mharamuohlc
      ~1010tIoa    la in tb   proper lxeralaa   or palIar
      power, ur whIah loaaerna tlm publla Intaraat        or
      mlater    aarol~ a0 ~ovarnaaat mattara.W
              Llkarl8a wa do- the lo~alatloa       la quoatlan to ba
aonrtItuaIonal      am a proapratlTa regulation    rathrr than a ra-
troa*tIta     ngta0ai0n in its lntana and loopo, albeit trana-
motiona both prior      and ,aubaaquukt to the lnaotmaat of this
~o~~l*tlon      or0 oonaldand    in aaaaurlng   tb ragulatlona    lm-
           This lr a ra(ul8aioa     prorp~atlta  Iwaharaotw    al-
thou& pradloatr4       upon part 00 well    as rutam 00100 of ps-
paw1      aaro iatarama    rtht    am a maana of mraaurlw    tha ob-
llgatIoa     iapoao~
             Yo u lra   ahorarora     l6rlaad
                                           Artloloa 925 and
                                                 that
9250 ocapel 011 omatorf aaaoolatloaa                dralrlnd
                                                    to ooatlnua
~rimaa   aa parpetual oars or~aterlaa,   am dailaad In the Aot,
to build up l trust fund to the ltatutor~   raauvar     oalou-
lotma oa footap, and/or orrpt Iator-nta,      -a/or    aioh*
                                                                      705
   ’
Honarabla   h.   J. Lawson,Pago 7


intorunts      rlghta 001 prlor
                           4     to th a laaotm*nt      0r tCo80 ml-
a188,     ma well am thoaa lolb l~baaqu~nt thereto.

                                             Par)     truly   Joura
                                                f OEXEPALOI TXXAS